Citation Nr: 1421052	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-06 817	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 29, 2008 decision of the Board of Veterans' Appeals, which denied entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The moving party is a veteran who served on active duty from March 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) as an original action on the motion of the moving party to reverse or revise, on the basis of clear and unmistakable error (CUE), a Board decision promulgated on April 29, 2008, in which denied entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


FINDING OF FACT

The April 29, 2008 Board decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the July 7, 1975 Board decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE claim is not subject to the provisions of the VCAA.  The Board notes that the moving party and his attorney have been accorded sufficient opportunity to present his contentions.  Significantly, an April 2012 letter from the Board informed the Veteran and his representative at the time (Veterans of Foreign Wars of the United States (VFW)) that he may request to review the claims file and/or file a relevant response.  VFW responded to the Board's letter with an April 2012 Informal Hearing Presentation (IHP).  The Board notes that the Veteran subsequently appointed the above-listed private attorney as his representative.  Although the private attorney did not specifically receive a copy of the April 2012 letter, he did receive a copy of the Veteran's entire claims file, including the April 2012 letter, in September 2012.  As such, the Veteran's current representative has also had the opportunity to file a relevant response and has not.  There is no indication that either the Veteran or his attorney has further argument to present.

II. Analysis

The moving party asserts that there was CUE in the April 29, 2008 Board decision denying entitlement to an initial evaluation in excess of 50 percent for PTSD.

Review of the record reflects that the moving party did not appeal the April 29, 2008 Board decision.  

The law that was in effect at the time of the Board's April 2008 decision provided that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1001); 38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify the various disabilities.  The Department of Veterans Affairs (VA) has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. §§ 4.1  and 4.2.  Also, 38 C.F.R. § 4.10  provided that, in cases of functional impairment, evaluations must be based upon lack of usefulness of the affected part or systems, and medical examiners must furnish, in addition to the etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, full description of the effects of the disability upon the person's ordinary activity.  These requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report, and to enable the VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath, 1 Vet. App. at 594  . 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2008).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination. 38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104.  However, a final Board decision may be revised or reversed on grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2002).  Motions for review of prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision. 38 U.S.C.A. § 7111(b) . See also 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time (or constructively known at the time), were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(2).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a motion to revise a Board decision due to clear and unmistakable error.  38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation which was previously correctly applied.  38 C.F.R. § 20.1403(d), (e).

Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  New interpretations of a law subsequent to an RO (or Board) decision cannot form the basis for a valid claim of clear and unmistakable error.  See Brewer v. West, 11 Vet. App. 228, 234   (1998); Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998).  See also VAOPGCPREC 25-95 (Dec. 6, 1995).

Review for clear and unmistakable error in a prior Board decision must be based on the evidence and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1).  No new evidence will be considered in connection with the disposition of the clear and unmistakable error motion. 38 C.F.R. § 20.1405(b).
The Veteran has presented two arguments in support of his CUE claim.  He that he was "harmed" by the Board's reliance on a November 2006 VA examination report which noted a past history of violence.  He further notes that he did not have a history of violence prior to his service in Vietnam, only after his return, and that this was not accurately reported by the November 2006 VA examiner.  See CUE motion, January 2012.  Additionally, the Veteran, through his representative at the time,  argued that VA treatment records dated from 2007 were not considered by the Board in rendering its decision.  See April 2012 IHP. The Veteran argues that both actions constitute CUE.  The Board respectfully disagrees.  

With regard to the Veteran's argument that he was harmed by relying on a November 2006 VA examination report noting a past history of violence, the Board notes that any reliance on findings of a history of physical violence were supported by the record.  There is no indication in the record extant at the time of the Board's decision that the VA examiner's report was inaccurate.  The Veteran's allegations of inaccuracy, in conjunction with his CUE motion, were not a part of the record at the time of the Board's April 2008 decision.  Indeed, the Veteran's argument is essentially a disagreement with how the Board weighed or evaluated the facts of the case, i.e. that the Board should have given less value to the November 2006 VA examination report.  Such a situation has been specifically found not to be CUE.  38 C.F.R. § 20.1403(d) (2013).  The Board parenthetically notes that any pre-service history of violence would have been irrelevant to the initial rating claim, as it would have been outside of the period on appeal.  The Board's decision would not have a manifestly different outcome based on whether the Veteran did or did not exhibit violent behavior prior to service.

With regard to the argument that 2007 VA treatment records were not considered in the April 2008 decision, the Board notes that only treatment records possessed by VA, or in constructive possession by VA, not later than 90 days before the file was transferred to the Board are considered part of the record.  The Veteran's claims file was transferred to the Board on May 16, 2007.  See Letter to Veteran, May 2007.  Accordingly, only VA treatment records dated no later than 90 days prior to May 16, 2007 (February 16, 2007) are part of the record.  The Board has reviewed all records prior to February 2007 and finds nothing to support a finding of CUE.  These VA treatment records are consistent with the findings in the November 2006 VA examination and earlier VA treatment records, reflecting symptoms already reported in the earlier medical evidence.  As such, there is no indication that the decision was based on incorrect facts, notwithstanding the lack of specific review of these records.  Moreover, as these records are consistent with the medical evidence relied on by the Board in its denial of an evaluation in excess of 50 percent, consideration of the records would not have manifestly changed the outcome of the case.

In sum, a review of the evidence and the Board's April 2008 decision does not show that the decision was based on incorrect facts or an incorrect application of the law.  The facts that the Board cited in its decision are consistent with the evidence associated with the claims file at the time of the decision.  To the extent that the Veteran and his representative disagree with the Board's April 2008 weighing or evaluating of these facts, this cannot be grounds for a finding of CUE.  38 C.F.R. § 20.1403(d)(3).  Additionally, the law as it was interpreted at that time was correctly applied and the Veteran and his representative have not claimed otherwise.  As the Board finds that the record at the time of the April 2008 Board decision presented facts that could be evaluated under the law and regulations in existence at that time in such a way as to support the denial of an evaluation in excess of 50 percent for PTSD, there was no CUE in the decision; and, the motion to revise the Board's April 29, 2008 decision based on CUE must be denied.


ORDER

The motion asserting that there was clear and unmistakable error in the April 29, 2008 Board decision that denied entitlement to an initial evaluation in excess of 50 percent for PTSD is denied.


                       ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



